DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
 
Response to Amendments
The amendments filed 02/18/2021 have been entered. Claims 1-9 and 11-19 remain pending in the application. 
 
Applicant’s arguments, with respect to the claim objections have been fully considered are persuasive. Therefore, the previous objections to the Claims, set forth in the previous office action mailed 09/18/2020, have been withdrawn. However, upon further consideration, new grounds of objections have been raised (See Below). 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-9 and 11-19 under 35 U.S.C. 101 have been fully considered and are persuasive. Therefore, the 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 09/18/2020 has been withdrawn. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 06/18/2020 have been fully considered but they are not persuasive. 

	The applicant argues that Calvo or Bodewitz, alone, or in combination does not teach:  
"identifying [] at least an adaption problem category from a plurality of adaption problem categories each identifying a form of adaption problem solutions using the at least a first textual datum, wherein identifying the adaption problem category further comprises identifying, a current user emotion state using the at least a first textual datum, such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum and wherein the adaption problem category is associated to the current user emotion state"

As recited in at least Claim 1. 
However, at least the emphasized portion of the limitation above has NOT been previously presented and thus the applicant’s arguments regarding such language are rendered moot. The examiner refers to the rejection under 35 U.S.C. 103 for more details. 
enerate a solution to a user’s current career circumstance.” However, the claim does not recite nor fairly suggest “career” circumstance; merely, the claim recites “current circumstance.” Thus, the applicant is arguing unclaimed features. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “current career circumstance”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regardless, and similar to above, the above limitation has NOT been previously presented and thus the applicant’s arguments regarding such language are rendered moot. The examiner refers to the rejection under 35 U.S.C. 103 for more details.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claims 1 and 11 recite multiple times “…wherein the adaption problem category is associated to the current user emotion state…” While definite, the phrase “associated to” could cause interpretation issues and the examiner respectfully requests that “to” be replaced with “with” and/or clarification of the significance of “to.” That is, to be with the current user emotion state…” For clarity of record, the examiner notes that “associated to” and “associated with” will be interpreted as equivalent. 

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo et al. ("Multiplatform Career Guidence System Using IBM Watson, Google Home and Telegram", NPL 2017) in view of Bodewitz ("Detecting the student personality," NPL 2004) in view of Liyanagamge et al. (“A Hybrid Agent system to Detect Stress Using Emotions and Social Media Data to Provide Coping Methodologies” NPL July 2019). 
With respect to Claim 1, Calvo teaches An artificial intelligence method of improving user adaptability using textual communication, the method comprising…inputting, at the communication device and using the textual communication session, at least a first textual datum from the user (Pg. 692 Section 3.1 Telegram. As described, Telegram is used to create a bot which can simulate a conversation and ask questions to perform a personality analysis. Section 1 “…uses Google Home and Telegram to extract information from the user to create an assay and with it perform an analytical comparison of personalities using IBM Watson personality models….The system was built using model driving development and API.AI, a development tool that allows creating natural language conversations and process a processing engine to easy the creation of the dialogues.” Creating natural language conversations which allows information to be extracted from the dialogue teaches “inputting, at the communication device and using the textual communication session, at least a first textual datum from the user”. ). 
Calvo further teaches identifying, at the communication device and using a language processing model, at least an adaption problem category from a plurality of adaption problem categories each identifying a form of adaption problem solutions using the at least a first textual datum… (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." Further, transcribing user interactions with a bot (i.e. conversations) into text teaches “using a language processing model.”). 
Calvo further teaches determining, at the communication device, an adaptability profile of the at least a user (Calvo teaches the language in Section 3.5 Pg. 693 "The records of this database on in the form of summarized outputs of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed…For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile." The examiner notes that the cited operations that result in the generation of a "representative profile" teaches the claim language. Specifically, a "representative profile" teaches the claimed "adaptability profile."). 
Calvo further still teaches outputting, by the communication device, at least a second textual datum to the user as a function of the adaption solution (Pg. 693 Section 4.1 "The result is a description of the user's personality and a recommendation of the domain that would best suit the user according to their personality. An output example is: Daniel, your profile analysis is ready…the career path that I advise you is: Computer Science...." The examiner notes that the system advising a career (e.g., Computer Science) teaches the claimed "adaption solution".). 
Calvo, however, does not appear to explicitly disclose initiating, by a communication device, a textual communication session with a user. 
explicitly disclose wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum and wherein the adaption problem category is associated to the current user emotion state. 
Calvo does not appear to explicitly disclose training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to a user's current circumstance.
Bodewitz, however, does teach initiating, by a communication device, a textual communication session with a user (Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
Bodewtiz also teaches wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum (In general, Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 61, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). On Pg. 64 ID’s 121-130 show that the corresponding statements have a subtrait of “positive emotions.” Thus, by using the textual datum from the user as a result of using the chat and by searching for keywords, the statements can reveal the student’s personality and as shown on at least Pg. 64 the students emotion (i.e. positive emotions). Thus, Bodewtiz teaches identifying a current user emotion state using the at least a first textual datum.)…such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum…(Bodewitz Figure 6.1 shows the textual interface with which a user interacts with the system. The examiner notes that because the student’s personality (and as discussed above, the student’s emotion) is the result of the inputs by the user during the interaction, the resultant determination of the student’s personality (and by extension, emotion) is clearly the students personality/emotion at the time of the text and thus is indicative or otherwise represents “the user emotion state in the moment of inputting the at least a first textual datum.”)…and wherein the adaption problem category is associated to the current user emotion state associated with the current user emotion state (i.e. based on the processed personality).). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the conversation and adaption solution as taught by Calvo modified with the initiation of the session and identification of an adaption problem category as taught by Bodewitz because this would allow the system to give more appropriate responses based on the determined state of the dialog (i.e. personality/emotion). This in turn would improve the user’s experience (Bodewitz Pg. 16). 
The combination of Calvo and Bodewitz do not appear to explicitly disclose training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least 
Liyanagmage, however, does teach training, at the communication device, a linear regression machine-learning process (Liyanagamage Pg. 241 Figure 2. Note “Linear Regression.”), wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories… and wherein the trained linear regression machine-learning process is configured to receive … and the identified adaptability problem category as inputs (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text”; Figure 9 note especially Response Type. The examiner notes that “response type” teaches “adaption problem categories.” Alternatively, or in addition, Pg. 247 Note the intents. Intents are the categories that a conversation can be placed in. Recognizing an intent of a conversation by classifying the text data (See above) teaches “adaption problem categories”)…textual data… the at least a first textual datum, (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text)…and adaptability profile… the adaptability profile of the at least a user, (Liyanagamage Pg. 247 The neural network model will learn features from the training data set and will use them for the prediction against new input text. The examiner notes that the user’s response (i.e. new input text) teaches “adaptability profile.”, cf. Instant Application paragraph 0011, “adaptability may alternatively or additionally be represented by an adaptability profile, which may be a profile including an questionnaire responses, user entries…”)…with adaption solutions … and output at least an adaption solution (Liyanagamage Pg. 246 cf. Figure 8 and 9. Note especially Figure 9 which shows Medical solutions and General conversation. Note that the responses are triggered based on the correlated “response type”. The examiner notes that any or all of the triggered responses based on the output of the classification (that is the “general conversation” and/or the Medical solutions) teaches “adaption solutions.”), wherein the adaption solution provides a solution to a user’s current circumstance (Liyanagamage Pg. 243 “Stress Coping agent” “This agent focus on fetching the most suitable stress coping solutions from the knowledge based considering the given inputs and executing the solution by selecting relevant plans in the plan library...Ex: Solution—Listen to a relax music. Step 1: Ask about preference for listening to a relax music. Step 2: Execute the action…based on the user preferences. Step 3: get the feedback about the solution. Step 4: go to the next solution or end the solution execution based on the user feedback.” The examiner notes that selecting the most suitable stress coping solution given the inputs teaches “…provides a solution to a user’s current circumstance.”). 

With respect to Claim 2, the combination of Calvo, Bodewitz, and Liyanagamage teach wherein inputting at least a first textual datum from the user further comprises inputting a plurality of first textual data (Calvo Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." The examiner notes that a person of ordinary skill in the art would realize that if the bot asks open-ended questions then the user input would include "a plurality of first textual data" as the claim language requires. In the alternative, Bodewtiz also teaches the claim language-- Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
With respect to Claim 3, the combination of Calvo, Bodewitz, and Liyanagamage teach wherein inputting the plurality of first textual data further comprises: inputting at least an initial textual datum; outputting a response textual datum; inputting at least a subsequent textual datum in response to the response textual datum (As an initial matter, the examiner notes that the limitations of Claim 3, generally, describe the actual process of most, if not all, chatbots. That is, a person of ordinary skill in the art would realize that most, if not all chatbots, receive a user input, output a response based on the user input, and then the user inputs a subsequent input in response to the chatbots response. But, specifically, Calvo teaches the claim language Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." In the alternative, Bodewitz also teaches the language on Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 

With respect to Claim 4, the combination of Calvo, Bodewitz, and Liyanagamage teach generating at least an aggregate first textual datum by combining the response textual datum with the at least a subsequent textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." The examiner notes that a person of ordinary skill in the art would realize that the functionality of “compiled” as described in Calvo teaches the claimed functionality of “aggregate”. That is, the claims functionality is interpreted as, as a result of a textual communication session with a user, the system will automatically gather the user’s textual responses and gather them in some database.). 

With respect to Claim 5, the combination of Calvo, Bodewitz, and Liyanagamage teach aggregating the plurality of first textual data into an aggregate first textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." For more details on interpretation please see the interpretation as described with respect to Claim 4 above.). 

With respect to Claim 6, the combination of Calvo, Bodewitz, and Liyanagamage teach wherein identifying the at least an adaption problem category from the plurality of adaption problem categories using the at least a first textual datum further comprises matching the at least a first textual datum to a semantic identifier of the at least an adaption problem category (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson read on the claimed "adaption problem category." The examiner further notes Calvo Table 1 and Table 2 on Pg. 694 which shows the traits. Given this information, a person of ordinary skill would realize that based on the user input (e.g., first textual datum), the system would "match" or otherwise identify based on the input a keyword (e.g., semantic identifier) that belongs to a certain personality trait (e.g., adaption problem category).). 

With respect to Claim 7, the combination of Calvo, Bodewitz, and Liyanagamage teach wherein matching the first textual datum to the semantic identifier of the adaption problem category further comprises: matching at least a datum of the first textual datum to at least a canonical form; matching the first textual datum to the semantic identifier using the at least a canonical form (As an initial matter, the examiner notes Paragraph [0054] of the as-filed specification which appears to define the applicant's use of "canonical form". This definition has been interpreted as a canonical form encompasses any word or phrase that is similar and/or identical in meaning to another word. The specification further gives an example of "canonical form" as a "semantic identifier." Under this definition, Calvo teaches the claim language. For example see Table 1 and/or Table 2 Pg. 694. Further. Pg. 692 Section 3.2 recites "API.AI is capable of recognizing entities and intents inside a text and transform it into actionable data." The examiner notes that a person of ordinary skill in the art would realize that "recognizing entities and intents" from text reads on the claim language. Further, as evidence by Table 1 and Table 2, the input text from user is processed such that the user is, for lack of a better term, aligned with one of the personality traits. This, in addition, reads on the claim language.). 

With respect to Claim 8, the combination of Calvo, Bodewitz, and Liyanagamage teach wherein identifying the at least an adaption problem category using the at least a first textual datum further comprises: collecting a user-specific corpus of previous textual data; identifying the at least an adaption problem category using the user-specific corpus of previous textual data (Section 

With respect to Claim 9, the combination of Calvo, Bodewitz, and Liyanagamage teaches wherein collecting the user-specific corpus of conversational data further comprises: performing an initial conversation sequence with the user (Calvo at least Pg. 693 Section 4.1 “The dialog consists of a set of open-ended questions made by the bot…” A person of ordinary skill in the art would realize that a dialogue is equivalent to the claimed “conversation sequence.” In the alternative, Bodewitz Pg. 40 Figure 6.1. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41). 
The combination of Calvo, Bodewitz, and Liyanagamage also teaches collecting the initial conversation sequence into the user-specific corpus of conversational data (Calvo Pg. 693 “Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session…”). 

With respect to Claim 11, Calvo teaches An artificial intelligence system for improving user adaptability using textual communication, the system comprising a computing device, the computing device configured to:…input using the textual communication session, at least a first textual datum from the user (Pg. 692 Section 3.1 Telegram. As described, Telegram is used to create a bot which can simulate a conversation and ask questions to perform a personality analysis. Section 1 “…uses Google Home and Telegram to extract information from the user to create an assay and with it perform an analytical comparison of personalities using IBM Watson personality models….The system was built using model driving development and API.AI, a development tool that allows creating natural language conversations and process a processing engine to easy the creation of the dialogues.” Creating natural language conversations which allows information to be extracted from the dialogue teaches inputting, at the communication device and using the textual communication session, at least a first textual datum from the user”. ). 
Calvo further teaches identify, using a language processing model, at least an adaption problem category from a plurality of adaption problem categories each identifying a form of adaption problem solutions using the at least a first textual datum… (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson teach the claimed "adaption problem category." Further, 
Calvo further teaches determining, at the communication device, an adaptability profile of the at least a user (Calvo teaches the language in Section 3.5 Pg. 693 "The records of this database on in the form of summarized outputs of the Watson personality analysis. Ten profiles of each IT domain under study were gathered from the internet, and the personality evaluation was performed…For each domain, the fifty-two traits of each profile were summarized along with their partners inside the domain to generate a representative profile." The examiner notes that the cited operations that result in the generation of a "representative profile" teaches the claim language. Specifically, a "representative profile" teaches the claimed "adaptability profile."). 
Calvo further still teaches outputting, by the communication device, at least a second textual datum to the user as a function of the adaption solution (Pg. 693 Section 4.1 "The result is a description of the user's personality and a recommendation of the domain that would best suit the user according to their personality. An output example is: Daniel, your profile analysis is ready…the career path that I advise you is: Computer Science...." The examiner notes that the system advising a career (e.g., Computer Science) teaches the claimed "adaption solution".). 
Calvo, however, does not appear to explicitly disclose initiating, by a communication device, a textual communication session with a user. 
Calvo does not appear to explicitly disclose wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at 
Calvo does not appear to explicitly disclose training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption solution, wherein the adaption solution provides a solution to a user's current circumstance.
Bodewitz, however, does teach initiating, by a communication device, a textual communication session with a user (Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 
Bodewtiz also teaches wherein identifying the adaption problem category further comprises identifying a current user emotion state using the at least a first textual datum (In general, Bodewitz teaches detecting a student’s personality (i.e. the title of the Bodewtiz reference. As described on Pg. 16 Section 3.5 Personality and Emotion are “strongly related.” “If the personality of a person is known, the emotion reaction in a situation can partially be predicted...” Because, Bodewitz, by the title, detects the student’s personality through the processing of a dialogue conducted on a rd line of the chat shows the tutor (i.e. system/chatbot) asking the student (i.e. user) “How are you doing?” The student replies on the next line and says “I’m fine.” This textual datum of “I’m Fine” is then processed for keywords (see Sec 6.3). Now, going to Appendix B, Pg. 61, Bodewitz gives examples of what certain statements, given the personality, say about the user (i.e. Data Type Definition). On Pg. 64 ID’s 121-130 show that the corresponding statements have a subtrait of “positive emotions.” Thus, by using the textual datum from the user as a result of using the chat and by searching for keywords, the statements can reveal the student’s personality and as shown on at least Pg. 64 the students emotion (i.e. positive emotions). Thus, Bodewtiz teaches identifying a current user emotion state using the at least a first textual datum.)…such that the current user emotion state is the emotion of the user in the moment of inputting the at least a first textual datum…(Bodewitz Figure 6.1 shows the textual interface with which a user interacts with the system. The examiner notes that because the student’s personality (and as discussed above, the student’s emotion) is the result of the inputs by the user during the interaction, the resultant determination of the student’s personality (and by extension, emotion) is clearly the students personality/emotion at the time of the text and thus is indicative or otherwise represents “the user emotion state in the moment of inputting the at least a first textual datum.”)…and wherein the adaption problem category is associated to the current user emotion state (Bodewitz Pg. 44 Section 6.9 Action Selector. “The Action Selector is activated after input from the user has been processed. The action select then selects what action the associated with the current user emotion state (i.e. based on the processed personality).). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the conversation and adaption solution as taught by Calvo modified with the initiation of the session and identification of an adaption problem category as taught by Bodewitz because this would allow the system to give more appropriate responses based on the determined state of the dialog (i.e. personality/emotion). This in turn would improve the user’s experience (Bodewitz Pg. 16). 
The combination of Calvo and Bodewitz do not appear to explicitly disclose training, at the communication device, a linear regression machine- learning process, wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories, textual data, and adaptability profiles with adaption solutions and wherein the trained linear regression machine-learning process is configured to receive the adaptability profile of the at least a user, the at least a first textual  (617)577-39631087-00USUIdatum, and the identified adaptability problem category associated to the current user emotion state as inputs and output at least an adaption 
Liyanagmage, however, does teach train a linear regression machine-learning process (Liyanagamage Pg. 241 Figure 2. Note “Linear Regression.”), wherein the linear regression machine-learning process is trained by a training data, the training data correlating combinations of adaption problem categories… and wherein the trained linear regression machine-learning process is configured to receive … and the identified adaptability problem category as inputs (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text”; Figure 9 note especially Response Type. The examiner notes that “response type” teaches “adaption problem categories.” Alternatively, or in addition, Pg. 247 Note the intents. Intents are the categories that a conversation can be placed in. Recognizing an intent of a conversation by classifying the text data (See above) teaches “adaption problem categories”)…textual data… the at least a first textual datum, (Liyanagamage Pg. 247 “Text classification using Neural networks” “the model is created using tflearn to classify the new text inputs entered by the user into the defined categories. The classification will be done based on what the model learned from the training data set. The neural network model will learn features from the training data set and will use them for the prediction against new input text)…and adaptability profile… the adaptability profile of the at least a user, (Liyanagamage Pg. 247 The neural network model will learn features from the training data set and will use them for the prediction against new input text. The examiner notes that the user’s response (i.e. new input text) teaches “adaptability profile.”, cf. Instant Application paragraph 0011, “adaptability may alternatively or additionally be represented by an adaptability profile, which may be a profile including an questionnaire responses, user entries…”)…with adaption solutions … and output at least an adaption solution (Liyanagamage Pg. 246 cf. Figure 8 and 9. Note especially Figure 9 which shows Medical solutions and General conversation. Note that the responses are triggered based on the correlated “response type”. The examiner notes that any or all of the triggered responses based on the output of the classification (that is the “general conversation” and/or the Medical solutions) teaches “adaption solutions.”), wherein the adaption solution provides a solution to a user’s current circumstance (Liyanagamage Pg. 243 “Stress Coping agent” “This agent focus on fetching the most suitable stress coping solutions from the knowledge based considering the given inputs and executing the solution by selecting relevant plans in the plan library...Ex: Solution—Listen to a relax music. Step 1: Ask about preference for listening to a relax music. Step 2: Execute the action…based on the user preferences. Step 3: get the feedback about the solution. Step 4: go to the next solution or end the solution execution based on the user feedback.” The examiner notes that selecting the most suitable stress coping solution given the inputs teaches “…provides a solution to a user’s current circumstance.”).
Any or all of Calvo, Bodewitz, and Liyanagamage are in the analogous art of AI Chatbots directed towards life guidance based on personality and emotion. Therefore, it 


With respect to Claim 12, the combination of Calvo, Bodewitz, and Liyanagamage teach input at least a first textual datum from the user by inputting a plurality of first textual data (Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." The examiner notes that a person of ordinary skill in the art would realize that if the bot asks open-ended questions then the user input would include "a plurality of first textual data" as the claim language requires. In the alternative, Bodewtiz also teaches the claim language-- Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 

With respect to Claim 13, the combination of Calvo, Bodewitz, and Liyanagamage teach wherein inputting the plurality of first textual data further comprises: inputting at least an initial textual datum; outputting a response textual datum; inputting at least a subsequent textual datum in in response to the response textual datum (As an initial matter, the examiner notes that the limitations of Claim 3, generally, describe the actual process of most, if not all, chatbots. That is, a person of ordinary skill in the art would realize that most, if not all chatbots, receive a user input, output a response based on the user input, and then the user inputs a subsequent input in response to the chatbots response. But, specifically, Calvo teaches the claim language Pg. 693 Section 4.1 "To offer a personalized and good user experience, the bot asks the users for their name and a brief introduction about themselves. The dialog consists of a set of open-ended questions made by the bot." In the alternative, Bodewitz also teaches the language on Pg. 40 Figure 6.1 Note that the tutor starts the textual communication session. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41.). 

With respect to Claim 14, the combination of Calvo, Bodewitz, and Liyanagamage teach generate at least an aggregate first textual datum by combining at least response textual datum with at least a subsequent textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." The examiner notes that a person of ordinary skill in the art would realize that the functionality of “complied” as described in Calvo reads on the claimed functionality of “aggregate”. That is, the claims functionality is interpreted as, as a result of a textual communication session with a user, the system will automatically gather the user’s textual responses and gather them in some database.). 

With respect to Claim 15, the combination of Calvo, Bodewitz, and Liyanagamage teach aggregate the plurality of first textual data into an aggregate first textual datum (Calvo Pg. 693 "Each time a user interacts with the bot, it transcribes the conversation into text that is then compiled at the end of the session." For more details on interpretation please see the interpretation as described with respect to Claim 4 above.). 

With respect to Claim 16, the combination of Calvo, Bodewitz, and Liyanagamage teach identify the at least an adaption problem category from the plurality of adaption problem categories using the at least a first textual datum by matching the at least a first textual datum to a semantic identifier of the at least an adaption problem category (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson read on the claimed "adaption problem category." The examiner further notes Calvo Table 1 and Table 2 on Pg. 694 which shows the traits. Given this information, a person of ordinary skill would realize that based on the user input (e.g., first textual datum), the system would "match" or otherwise identify based on the input a keyword (e.g., semantic identifier) that belongs to a certain personality trait (e.g., adaption problem category).). 

With respect to Claim 17, the combination of Calvo, Bodewitz, and Liyanagamage teach match the first textual datum to the semantic identifier of the adaption problem category by: matching at least a datum of the first textual datum to at least a canonical form; and matching the first textual datum to the semantic identifier using the at least a canonical form (As an initial matter, the examiner notes Paragraph [0054] of the as-filed specification which appears to define the applicant's use of "canonical form". This definition has been interpreted as a canonical form encompasses any word or phrase that is similar and/or identical in meaning to another word. The specification further gives an example of "canonical form" as a "semantic identifier." Under this definition, Calvo teaches the claim language. For example see Table 1 and/or Table 2 Pg. 694. Further. Pg. 692 Section 3.2 recites "API.AI is capable of recognizing entities and intents inside a text and transform it into actionable data." The examiner notes that a person of ordinary skill in the art would realize that "recognizing entities and intents" from text reads on the claim language. Further, as evidence by Table 1 and Table 2, the input text from user is processed such that the user is, for lack of a better term, aligned with one of the personality traits. This, in addition, reads on the claim language.). 

With respect to Claim 18, the combination of Calvo, Bodewitz, and Liyanagamage teach identify the at least an adaption problem category from the plurality of adaption problem categories using the at least a first textual datum further comprises: collecting a user-specific corpus of previous textual data; identifying the at least an adaption problem category using the user-specific corpus of previous textual data (Section 3.4 Pg. 692 "The core of this system is the personality model provided by IBM Watson…Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session. Later, the gathered text is sent to IBM Watson to execute the personality analysis. In total fifty-two traits of a personality are retrieved by Watson..." The examiner notes that the traits identified by Watson read on the claimed "adaption problem category." The examiner further notes that the functionality of "transcribing the conversation into text that is then complied at the end of the session" reads on the claim language.). 

With respect to Claim 19, the combination of Calvo, Bodewitz, and Liyanagamage teaches wherein collecting the user-specific corpus of conversational data further comprises: performing an initial conversation sequence with the user (Calvo at least Pg. 693 Section 4.1 “The dialog consists of a set of open-ended questions made by the bot…” A person of ordinary skill in the art would realize that a dialogue is equivalent to the claimed “conversation sequence.” In the alternative, Bodewitz Pg. 40 Figure 6.1. Alternatively, or in addition, note the steps in Section 6.4 Pg. 41). 
The combination of Calvo and Bodewitz also teaches collecting the initial conversation sequence into the user-specific corpus of conversational data (Calvo Pg. 693 “Each time a user interacts with the bot, it transcribes the conversation into text that is then complied at the end of the session…”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                            
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116